CRIMINAL CASE COVER SHEET                                      U.S. ATTORNEY'S OFFICE

Defendant Name: BRIAN HEATH DEBUSK and SAVANNAH KAY FULLER

Place of Offense (City & County): Kingsport/Sullivan County

Juvenile:      Yes           No            Matter to be Sealed:       Yes         No      x

Interpreter:    No _ _         Yes - - Language:

Total# of Counts:_ Petty                   Misdemeanor (Class_ )            _.1_ Felony

                                    ORIGINAL COMPLAINT                                    Count(s)
                     U.S.C. Citation(s) and Description of Offense Charged
 Set 1      Possess with the intent to distribute 5 grams or more of                           1
            methamphetamine, a Schedule II controlled substance (21 U.S.C. §
            841(a)(1) and (b)(1)(B))
            Possession of a firearm in furtherance of a drug trafficking offense (18          2
            U.S.C. § 924(c)(1 )(A))
            Felon in possession of a firearm (18 U.S.C. § 922(g)(1))                          3,4



Current Trial Date (if set):                           before Judge _ _ _ _ _ _ _ __

Criminal Complaint Filed:         No _ _ Yes - - Case No. - - - -

Defendant on Supervised Release: Yes _ _ No - -

Violation Warrant Issued?          No           Yes      Case No. - - - - - - - - -

Related Case(s):


Case Number              Defendant's attorney          How related

Criminal Informations:
Pending criminal case:            No       Yes - - -             Case No. - - - - - - -

New Separate Case _ __                      Supersedes Pending Case _ __

Name of defendant's attorney:

Retained: _ _ _                   Appointed:




Date: November 14, 2018                          Signature of AUSA:    s/J. Gregory Bowman




    Case 2:18-cr-00166-JRG-MCLC Document 1-1 Filed 11/14/18 Page 1 of 1 PageID #: 3
